DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied.  For instance, line 1 recites “Disclosed are various implementations directed to …”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Claim 15 recites “A computer-readable storage medium …”.  Applicant’s Specification [0067] discloses that “…the term “computer-readable medium” refers to any storage medium that may be used to store computer-readable instructions … Such a medium may take many forms, including, but not limited to, … transmission media … Common forms of computer-readable media may include … a carrier wave …”.  
When nonfunctional descriptive material is recorded on some computer-readable medium, in a computer, or on an electromagnetic carrier signal, it is not statutory since no requisite functionality is present to satisfy the practical application requirement.  Merely claiming nonfunctional descriptive material stored in a computer-readable medium, in a computer, or on an electromagnetic carrier signal, does not make it statutory.  A product is a tangible physical article or object, some form of matter, which a signal is not.  A signal, a form of energy, does not fall within either of the two definitions of manufacture.  Thus, a signal does not fall within one of the four statutory classes of 35 U.S.C. 101.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1 and 8, all prior art fail to teach or suggest, alone or in combination, the recited method and system for cross-channel call attribution, the method comprising receiving an incoming call from a consumer, the incoming call corresponding to a dial-in number from among a plurality of dial-in numbers each of which correspond to an advertising channel from among a plurality of advertising channels; determining the presumed advertising channel corresponding to the dial-in number used by the consumer for the incoming call; determining an alternative advertising channel corresponding to information derived from the incoming call; determining a primary contribution value for the presumed advertising channel for addition to a cumulative primary contribution total corresponding to the presumed advertising channel; and determining a supplemental contribution value for the alternative advertising channel for addition to a cumulative supplemental contribution total corresponding to the alternative advertising channel, wherein the cumulative supplemental contribution total is maintained separate from a cumulative primary contribution total corresponding to the alternative advertising channel.  No prior art was found that discloses or teaches the limitations of claims 1 and 8.
Claims 2-7 and 9-14 are dependent upon claims 1 and 8, respectively, therefore, claims 2-7 and 9-14 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Singh (US Patent Application, Pub. No.: US 2016/0042419 A1) teaches a method and apparatus for providing customized interaction experience to customers.  Shah et al. (US Patent Application, Pub. No.: US 2012/0046996 A1) teach a unified data management platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THJUAN K ADDY/Primary Examiner, Art Unit 2652